PER CURIAM.
Appellant appeals from the judgments and sentences imposed after revocation of his probation in two cases consolidated below. We find no merit in his argument concerning the insufficiency of the affidavits of violation of probation filed in either case. Nor do we find any merit in his argument concerning the sufficiency of the evidence supporting the revocations. We therefore affirm.
However, because the record before us is inadequate, we are unable to determine whether there is merit to appellant’s argument that he was not given proper credit for time served. Consequently, our affirmance is without prejudice to appellant’s right to raise the issue of credit time in a motion for postconviction relief and establish a sufficient record, if he can.
AFFIRMED.
DANAHY, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.